DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 4, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.   Specifically, the non-patent literature publication document 1, “the Otto: Smart, Automatic grinder” in the IDS filed 12/09/2019 is crossed out and not considered because a copy of the reference was not filed with the IDS.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190329514 A1 (hereinafter HOLDERMAN) priority date April 26, 2018.
Regarding claim 1, HOLDERMAN discloses an automated packaging apparatus and system that packages loose particles into a conical container.  In Figs. 9-10 HOLDERMAN discloses a process flow diagram that details the steps for filling the cones as supported by ¶116. HOLDERMAN discloses A device (Fig. 1, packaging assembly 100) for automated loading and forming smoking articles comprising: a pre-rolled cone holder holding a plurality of pre-rolled cones (Fig. 1, carousel 200, ¶8); a loading mechanism (Fig. 5F, weigh station 510, ¶116) loading individual pre-rolled cones in the pre-rolled cone holder with a predefined amount of material (¶8, ¶116); a filling mechanism (Fig. 5F, packer head 570) depositing the predefined amount of material in the loading mechanism, the filling mechanism monitoring an amount of material loaded (“within tolerance,” ¶116) in the filling mechanism and sending a signal (“sensor signal against a preset value,” ¶116) to stop loading the filling mechanism with the material when a predefined amount has been loaded; a dispensing mechanism (Figs. 5A-5F, chute 520, ¶116) sending the material to the filling mechanism; a hopper (Figs. 1A-1B, hopper station 400)  and a shaker coupled to the hopper shaking the material in the hopper preventing the material from sticking together (Figs. 1A-1B, damper plate 400, ¶81 vibrating is considered shaking, see also ¶9).
HOLDERMAN may not explicitly disclose the start and stop mechanisms in the precise locations that the instant application discloses, the dispensing mechanism stopping the sending of material when the filling mechanism send the signal to stop loading the filling mechanism with the material when a predefined amount has been loaded or that the hopper is in communication with the dispensing mechanism storing the material
HOLDERMAN does disclose an electrical control system to monitor the control and operation of the system (¶65).  The system uses a computer, circuits, sensors, actuators to control the process.  HOLDERMAN discloses that it is contemplated that parts could be organized in a distributed matter.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include the dispensing mechanism stopping the sending of material when the filling mechanism send the signal to stop loading the filling mechanism with the material when a predefined amount has been loaded or that the hopper is in communication with the dispensing mechanism storing the material as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include additional sensors, valves, and actuators disclosed in HOLDERMAN to start and stop flow into the cones and other locations of the process.  A person would be motivated to use additional sensors, actuators, and valves to achieve the weight tolerances (Fig. 9, ¶116) as disclosed in HOLDERMAN and to prevent process loses such as spills.  
Regarding claim 3, HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN further discloses a sealing mechanism closing an open end of each of the pre-rolled cones preventing the material loaded into each of the pre-rolled cones from falling out (FIGS 6D-6G, folding station 600, ¶101).
Regarding claim 4, HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN further discloses a pre-rolled cone loader loading the pre-rolled cone holder with the plurality of pre-rolled cones (Fig. 9, release cone stack support 902 and actuate denesting fingers 903, ¶116).
Regarding claim 5, HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN further discloses wherein the pre-rolled cone holder comprises: a base member (Fig. 2B, plate 230, ¶71); and a plurality of channels (holes 231, 232, 233, 234, 235, 236, 237, and 238. ¶71) formed through the base member, wherein each of the plurality of channels is configured to hold an individual pre-rolled cone, wherein a top open section of the individual pre-rolled cone extends above the base member and a bottom closed section of the pre-rolled cone extends below the base member (Fig. 6E). 
Regarding claim 6, HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN further discloses wherein the loading mechanism is a funnel device (Fig. 5A, outlet funnel 550, ¶87) having a head section having an open top, the head section tapering into a neck section (Fig. 5C, packing rod 541 and tip 540, ¶93).
Regarding claim 7, HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN may not explicitly disclose wherein the filling mechanism comprises: a movable platform; a container positioned on the movable platform; and a sensor monitoring an amount of material placed in the container; wherein the sensor signals when a predefined amount of the material is loaded in the container and signals movable platform to dispense the material in the container to the loading mechanism.
HOLDERMAN teaches a device with multiple movable plates (¶74).  These plates contain the cones and the sensors weigh the stacks of cones and the cones once filled.  HOLDERMAN teaches that the computer and sensors are able to weigh the cone and activate based on process inputs (¶66).  HOLDERMAN further teaches that the computer system can perform quality checks and accept or reject cones (¶66-¶67).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include wherein the filling mechanism comprises: a movable platform; a container positioned on the movable platform; and a sensor monitoring an amount of material placed in the container; wherein the sensor signals when a predefined amount of the material is loaded in the container and signals movable platform to dispense the material in the container to the loading mechanism as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include additional plates, platforms, sensors, valves, and actuators disclosed in HOLDERMAN to start and stop flow into the cones and other locations of the process.  A person would be motivated to use additional sensors, actuators, and valves to achieve the weight tolerances (Fig. 9, ¶116) as disclosed in HOLDERMAN and to prevent process loses such as spills.  Additionally a person of skill in the art would use these systems to monitor quality control and reject defective product.
Regarding claim 8, HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN may not explicitly disclose wherein the dispensing mechanism comprises: a chamber positioned below the hopper and loading the chamber with the material; and an expelling device forcing the material stored in the chamber out of the chamber to the filling mechanism.
HOLDERMAN discloses a packing rod actuator and a packing rod working with an exit hole 551 at the bottom of the funnel 550 (¶93).  The tip communicates with the packing rod to allow pressurized gas to flow through the packing rod and tip applying burst of additional leaves.  Additional air and gas burst are provided for moving material (¶94-¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include wherein the dispensing mechanism comprises: a chamber positioned below the hopper and loading the chamber with the material; and an expelling device forcing the material stored in the chamber out of the chamber to the filling mechanism as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include forces to expel material out of chambers and loading mechanism.  Doing so would ensure emptying of the desired weight of material.
Regarding claim 9, HOLDERMAN discloses the device of claim 8 as discussed above.  HOLDERMAN may not explicitly disclose wherein the expelling device is an air position.
HOLDERMAN discloses a packing rod actuator and a packing rod working with an exit hole 551 at the bottom of the funnel 550 (¶93).  The tip communicates with the packing rod to allow pressurized gas to flow through the packing rod and tip applying burst of additional leaves.  Additional air and gas burst are provided for moving material (¶94-¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include wherein the expelling device is an air position as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously use air bursts and pressurized gas to move and expel material.  Doing so would ensure emptying of the desired weight of material.
Regarding claim 12, HOLDERMAN discloses the device of claim 3 as discussed above.  HOLDERMAN may not explicitly disclose wherein the sealing mechanism comprises: a movement device; an arm member having a proximate end coupled to the movement device; and a plurality of prong members coupled to a distal end of the arm member; wherein the movement device lowers the arm member so the plurality of prong members engages and presses inward an outer perimeter area of the open end of each of the pre-rolled cones closing open end.
HOLDERMAN teaches a diverting arm 807 that is moved by arm actuator 808 (Fig. 8, ¶110).  HOLDERMAN further teaches a robotic arm that manipulates the position of a receptacle (¶112).  HOLDERMAN teaches folding fingers 642, 652 to fold the distal end of the cone that are controlled by an actuator (Fig. 6H, ¶116).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include wherein the sealing mechanism comprises: a movement device; an arm member having a proximate end coupled to the movement device; and a plurality of prong members coupled to a distal end of the arm member; wherein the movement device lowers the arm member so the plurality of prong members engages and presses inward an outer perimeter area of the open end of each of the pre-rolled cones closing open end as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously use robotic arms in the process of filling the cones with material.  Doing so would move the product through the process.  Additionally, a person of ordinary skill in the art would use fingers equipped with actuators to seal the cones closed.  Doing so would automate the cone closing process and ensure the material is secured in the cone.
Claims 2, 10-11, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over HOLDERMAN as applied to claim 1 above, and further in view of US 20130228187 A1 (hereinafter YISHA).
Regarding claim 2, HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN may not explicitly disclose a compacting mechanism compressing the predefined amount of material loaded into each of the pre-rolled cones.
HOLDERMAN teaches that it is known in the art to fill cones and then compact them through mechanical tamping (¶2-¶3).
YISHA teaches a self-service cigarette rolling apparatus that is comprised of several modules (abstract).  YISHA teaches a tube filling module 200 (Figs. 12 and 15).  The tube filling module may include a rod or plunger 208 (¶56).  The plunger may be electrically controlled to pack the tobacco into the tube.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include a compacting mechanism compressing the predefined amount of material loaded into each of the pre-rolled cones as taught in YISHA.  Though HOLDERMAN discloses a method to fill the cones that does not require the rod or plunger, a person of ordinary skill in the art would obviously include a mechanical tamping to ensure the tobacco material is packed into the cone or tube.  
Regarding claims 10 and 11, the combination of HOLDERMAN and YISHA discloses the device of claim 2 as discussed above.  The combination may not explicitly disclose a rod member; and a lifting mechanism coupled to the rod member, the lifting member raising and lowering the rod member into a specific pre-rolled cone in the pre-rolled cone holder compacting the predefined amount of material loaded therein and/or wherein the rod member is a telescopic rod member.
HOLDERMAN teaches that it is known in the art to fill cones and then compact them through mechanical tamping (¶2-¶3).
YISHA teaches a self-service cigarette rolling apparatus that is comprised of several modules (abstract).  YISHA teaches a tube filling module 200 (Figs. 12 and 15).  The tube filling module may include a rod or plunger 208 (¶56).  The plunger may be electrically controlled to pack the tobacco into the tube.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HOLDERMAN and YISAH to include a rod member; and a lifting mechanism coupled to the rod member, the lifting member raising and lowering the rod member into a specific pre-rolled cone in the pre-rolled cone holder compacting the predefined amount of material loaded therein and/or wherein the rod member is a telescopic rod member as taught in YISHA.  A person of ordinary skill in the art would obviously include a mechanical tamping to ensure the tobacco material is packed into the cone or tube.  This mechanical tamping would obviously be able to be controlled electronically and would be equipped with actuators and sensors incorporated to the computer system of HOLDERMAN to control the process of forming the cones.  
Regarding claim 13, HOLDERMAN discloses A device (Fig. 1, packaging assembly 100) for automated loading and forming smoking articles comprising: a pre-rolled cone holder holding a plurality of pre-rolled cones (Fig. 1, carousel 200, ¶8);  a loading mechanism (Fig. 5F, weigh station 510, ¶116) loading individual pre-rolled cones in the pre-rolled cone holder with a predefined amount of material (¶8, ¶116);  a sealing mechanism compressing an open end of each of the pre-rolled cones preventing the material loaded into each of the pre-rolled cones from falling out (FIGS 6D-6G, folding station 600, ¶101); a filling mechanism (Fig. 5F, packer head 570)  depositing the predefined amount of material in the loading mechanism, the filling mechanism monitoring an amount of material loaded (“within tolerance,” ¶116) in the filling mechanism and sending a signal (“sensor signal against a preset value,” ¶116)  to stop loading the filling mechanism with the material when a predefined amount has been loaded; and a dispensing mechanism (Figs. 5A-5F, chute 520, ¶116) sending the material to the filling mechanism.. 
HOLDERMAN may not explicitly disclose the start and stop mechanisms in the precise locations that the instant application discloses the dispensing mechanism stopping the sending of material when the filling mechanism send the signal to stop loading the filling mechanism with the material when a predefined amount has been loaded.  
HOLDERMAN does disclose an electrical control system to monitor the control and operation of the system (¶65).  The system uses a computer, circuits, sensors, actuators to control the process.  HOLDERMAN discloses that it is contemplated that parts could be organized in a distributed matter.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include the dispensing mechanism stopping the sending of material when the filling mechanism send the signal to stop loading the filling mechanism with the material when a predefined amount has been loaded as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include additional sensors, valves, and actuators disclosed in HOLDERMAN to start and stop flow into the cones and other locations of the process.  A person would be motivated to use 
HOLDERMAN may not explicitly disclose, a compacting mechanism compressing the predefined amount of material loaded into each of the pre-rolled cones.
HOLDERMAN teaches that it is known in the art to fill cones and then compact them through mechanical tamping (¶2-¶3).
YISHA teaches a self-service cigarette rolling apparatus that is comprised of several modules (abstract).  YISHA teaches a tube filling module 200 (Figs. 12 and 15).  The tube filling module may include a rod or plunger 208 (¶56).  The plunger may be electrically controlled to pack the tobacco into the tube.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include a compacting mechanism compressing the predefined amount of material loaded into each of the pre-rolled cones as taught in YISHA.  Though HOLDERMAN discloses a method to fill the cones that does not require the rod or plunger, a person of ordinary skill in the art would obviously include a mechanical tamping to ensure the tobacco material is packed into the cone or tube.
Regarding claim 14, the combination of HOLDERMAN and YISHA discloses the device of claim 13 as discussed above.  The combination may not explicitly disclose comprising a hopper in communication with the dispensing mechanism storing the material.
HOLDERMAN discloses a hopper (Figs. 1A-1B, hopper station 400).  HOLDERMAN does disclose an electrical control system to monitor the control and operation of the system (¶65).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of HOLDERMAN and YISHA to provide comprising a hopper in communication with the dispensing mechanism storing the material.  A person of ordinary skill in the art would obviously include additional sensors, valves, and actuators disclosed in HOLDERMAN to start and stop flow into the cones and other locations of the process.  A person would be motivated to use additional sensors, actuators, and valves to achieve the weight tolerances (Fig. 9, ¶116) as disclosed in HOLDERMAN and to prevent process loses such as spills.  
Regarding claim 15, the combination of HOLDERMAN and YISHA discloses the device of claim 14 as discussed above.  HOLDERMAN further discloses a shaker coupled to the hopper shaking the material in the hopper preventing the material from sticking together (Figs. 1A-1B, damper plate 400, ¶81 vibrating is considered shaking, see also ¶9).
Regarding claim 16, the combination of HOLDERMAN and YISHA discloses the device of claim 13 as discussed above.  HOLDERMAN further discloses a pre-rolled cone loader loading the pre-rolled cone holder with the plurality of pre-rolled cones (Fig. 9, release cone stack support 902 and actuate denesting fingers 903, ¶116).
Regarding claim 17, the combination of HOLDERMAN and YISHA discloses the device of claim 13 as discussed above.  HOLDERMAN further discloses wherein the pre-rolled cone holder comprises: a base member (Fig. 2B, plate 230, ¶71); and a plurality of channels (holes 231, 232, 233, 234, 235, 236, 237, and 238. ¶71) formed through the base member, wherein each of the plurality of channels is configured to hold an individual pre-rolled cone, wherein a top open section of the individual pre-rolled cone extends above the base member and a bottom closed section of the pre-rolled cone extends below the base member (Fig. 6E).
Regarding claim 18, the combination of HOLDERMAN and YISHA discloses the device of claim 13 as discussed above.  The combination may not explicitly disclose wherein the filling mechanism comprises: a movable platform; a container positioned on the movable platform; and a sensor monitoring an amount of material placed in the container; wherein the sensor signals when a predefined amount of the material is loaded in the container and signals movable platform to dispense the material in the container to the loading mechanism.
HOLDERMAN teaches a device with multiple movable plates (¶74).  These plates contain the cones and the sensors weigh the stacks of cones and the cones once filled.  HOLDERMAN teaches that the computer and sensors are able to weigh the cone and activate based on process inputs (¶66).  HOLDERMAN further teaches that the computer system can perform quality checks and accept or reject cones (¶66-¶67).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HOLDERMAN and YISHA to include wherein the filling mechanism comprises: a movable platform; a container positioned on the movable platform; and a sensor monitoring an amount of material placed in the container; wherein the sensor signals when a predefined amount of the material is loaded in the container and signals movable platform to dispense the material in the container to the loading mechanism as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include additional plates, platforms, sensors, valves, and actuators disclosed in 
Regarding claim 19, the combination of HOLDERMAN and YISHA discloses the device of claim 13 as discussed above.  The combination may not explicitly disclose wherein the dispensing mechanism comprises: a chamber positioned below the hopper and loading the chamber with the material; and an expelling device forcing the material stored in the chamber out of the chamber to the filling mechanism.
HOLDERMAN discloses a packing rod actuator and a packing rod working with an exit hole 551 at the bottom of the funnel 550 (¶93).  The tip communicates with the packing rod to allow pressurized gas to flow through the packing rod and tip applying burst of additional leaves.  Additional air and gas burst are provided for moving material (¶94-¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination HOLDERMAN and YISHA to include wherein the dispensing mechanism comprises: a chamber positioned below the hopper and loading the chamber with the material; and an expelling device forcing the material stored in the chamber out of the chamber to the filling mechanism as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include forces to expel material out of chambers and loading mechanism.  Doing so would ensure emptying of the desired weight of material.
Regarding claim 20, the combination of HOLDERMAN and YISHA discloses the device of claim 19 as discussed above.  The combination may not explicitly disclose wherein the expelling device is an air position.
HOLDERMAN discloses a packing rod actuator and a packing rod working with an exit hole 551 at the bottom of the funnel 550 (¶93).  The tip communicates with the packing rod to allow pressurized gas to flow through the packing rod and tip applying burst of additional leaves.  Additional air and gas burst are provided for moving material (¶94-¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HOLDERMAN and YISHA  to include wherein the expelling device is an air position as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously use air bursts and pressurized gas to move and expel material.  Doing so would ensure emptying of the desired weight of material.
Regarding claims 21 and 22, the combination of HOLDERMAN and YISHA discloses the device of claim 13 as discussed above.  The combination may not explicitly disclose a rod member; and a lifting mechanism coupled to the rod member, the lifting member raising and lowering the rod member into a specific pre-rolled cone in the pre-rolled cone holder compacting the predefined amount of material loaded therein and/or wherein the rod member is a telescopic rod member.
HOLDERMAN teaches that it is known in the art to fill cones and then compact them through mechanical tamping (¶2-¶3).
YISHA teaches a self-service cigarette rolling apparatus that is comprised of several modules (abstract).  YISHA teaches a tube filling module 200 (Figs. 12 and 15).  The tube filling 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HOLDERMAN and YISAH to include a rod member; and a lifting mechanism coupled to the rod member, the lifting member raising and lowering the rod member into a specific pre-rolled cone in the pre-rolled cone holder compacting the predefined amount of material loaded therein and/or wherein the rod member is a telescopic rod member as taught in YISHA.  A person of ordinary skill in the art would obviously include a mechanical tamping to ensure the tobacco material is packed into the cone or tube.  This mechanical tamping would obviously be able to be controlled electronically and would be equipped with actuators and sensors incorporated to the computer system of HOLDERMAN to control the process of forming the cones.  
Regarding claim 23, the combination of HOLDERMAN and YISHA discloses the device of claim 13 as discussed above.  The combination may not explicitly disclose wherein the sealing mechanism comprises: a movement device; an arm member having a proximate end coupled to the movement device; and a plurality of prong members coupled to a distal end of the arm member; wherein the movement device lowers the arm member so the plurality of prong members engages and presses inward an outer perimeter area of the open end of each of the pre-rolled cones closing open end.
HOLDERMAN teaches a diverting arm 807 that is moved by arm actuator 808 (Fig. 8, ¶110).  HOLDERMAN further teaches a robotic arm that manipulates the position of a .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HOLDERMAN and YISHA to include wherein the sealing mechanism comprises: a movement device; an arm member having a proximate end coupled to the movement device; and a plurality of prong members coupled to a distal end of the arm member; wherein the movement device lowers the arm member so the plurality of prong members engages and presses inward an outer perimeter area of the open end of each of the pre-rolled cones closing open end as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously use robotic arms in the process of filling the cones with material.  Doing so would move the product through the process.  Additionally, a person of ordinary skill in the art would use fingers equipped with actuators to seal the cones closed.  Doing so would automate the cone closing process and ensure the material is secured in the cone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017172844 A1 to WAGNER which discloses a vertical multi-tamping cigarette herb filling system and method (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747             


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747